Title: From George Washington to Thomas Peters, 20 January 1787
From: Washington, George
To: Peters, Thomas



Sir,
Mount Vernon 20th Jan. 1787

It is now more than six weeks since I begged to be informed in decided terms, if you would furnish me with 50 Bushls of Barley, that I might know whether to depend upon that quantity from you, or resort to Philidelphia for it, where it had been offered to me. I informed you too, that unless the latter was seasonably embraced I might, in case of failure in you, be disappointed altogether. To this momt (when arrangements should not only have been made, but the ground had in full preparation) I am left in uncertainty—a wish to be relieved from it, must be my apology for giving you the trouble of another letter on this subject. I am Sir Yr most Obedt Servt

Go: Washington

